Citation Nr: 0102857	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  97-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for 
postoperative Kienbock's disease, left wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel






INTRODUCTION

The veteran had active service from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Portland, 
Oregon, and Phoenix, Arizona.  

Initially, the Board notes that there is the matter of which 
issues are currently on appeal.  May 1996 and July 1996 
rating decisions of the Portland, Oregon, RO confirmed and 
continued the evaluations for both the veteran's service 
connected right wrist disability and left wrist disability.  
In July 1996, the veteran's representative, The American 
Legion, submitted a notice of disagreement for the issue of 
the evaluation of the veteran's service connected 
postoperative Kienbock's disease, right wrist (major).  The 
notice of disagreement was not signed by the veteran, but was 
signed by a Department Service Officer with The American 
Legion in Portland, Oregon.  A statement of the case for this 
issue was issued in August 1996.  Later in August 1996, a VA 
Form 9 was received from the same Department Service Officer 
who submitted the July 1996 notice of disagreement.  This VA 
Form 9 contained the notice of disagreement with the 
evaluation of the veteran's service connected left wrist 
disability, which is the issue listed on the title page of 
this decision.  However, this same VA Form 9 said that the 
veteran "concedes the Right Wrist is within the pryrimiters 
[sic] identified by the VARO Decision/Medical Report."  
Following the receipt of the VA Form 9, a September 1996 
report of contact indicates that the rating analyst had 
personal conversation with the Department Service Officer, 
who confirmed that the veteran wished to withdraw the appeal 
of the evaluation of his right wrist disability.  No further 
action was taken on this issue by the Portland, Oregon, RO. 

The record indicates that sometime after September 1996, the 
veteran relocated from Oregon to Arizona.  No further 
communication regarding the evaluation of his right wrist 
disability was received until a VA Form 9 in May 1997.  This 
VA Form 9 was signed by a Department Service Office of The 
American Legion in Phoenix, Arizona.  The VA Form 9 noted 
that only the left wrist was being considered.  However, it 
further indicated a desire "to ascertain how, if there was, 
a claim and appeal was withdrawn [sic] on the right wrist."  
The representative requested that the veteran's claims folder 
be transferred from the Portland, Oregon, RO, to the Phoenix, 
Arizona, RO.  The remainder of the VA Form 9 discussed the 
evaluation of the veteran's left wrist disability.  

Following the transfer of the veteran's claims folder to the 
Phoenix, Arizona, RO, an April 1998 rating decision 
considered the evaluation of both the veteran's left wrist 
disability and his right wrist disability.  The RO then 
issued an additional supplemental statement of the case in 
April 1998, which indicated that the issue of the evaluation 
of the veteran's right wrist disability remained on appeal.  
The supplemental statement of the case said that the 
veteran's representative in the Portland office had submitted 
the original notice of disagreement for this issue, and had 
indicated by personal conversation that the veteran wished to 
withdraw this issue.  However, the supplemental statement of 
the case went on to add that there was nothing in writing 
over either the representative's or veteran's signature to 
confirm the withdrawal, and that the veteran's representative 
in the Phoenix office had indicated that the veteran did not 
wish to drop the appeal of this issue.  Therefore, the prior 
withdrawal of the issue of the evaluation of the right wrist 
was considered inappropriate, and the issue was reinstated.  

The Board finds that the August 1996 VA Form 9 constituted a 
withdrawal of the issue of the evaluation of the veteran's 
service connected right wrist disability.  The August 1996 VA 
Form 9 expressed agreement with the decision on appeal by 
indicating in writing that the veteran's right wrist 
disability was in the parameters described by the rating 
decision on appeal.  This statement is signed by the same 
representative who submitted the notice of disagreement.  
Although the word "withdraw" or "withdrawal" was not used, 
this is not required by the regulation concerning the 
withdrawal of a notice of disagreement.  The Board recognizes 
that the written statement is not entirely clear as to the 
veteran's intentions.  However, the intention of the veteran 
to withdraw this issue was verified in a September 1996 
personal conversation with the same Department Service 
Officer who had submitted both the July 1996 notice of 
disagreement and the August 1996 VA Form 9.  Therefore, the 
August 1996 VA Form 9 constitutes a withdrawal of the July 
1996 notice of disagreement for the issue of entitlement to 
an evaluation in excess of 40 percent for postoperative 
Kienbock's disease, right wrist (major).  See 38 C.F.R. 
§ 20.204 (2000).  In addition, the only other communication 
received regarding this issue within one year of notice of 
the rating decision on appeal is the May 1997 VA Form 9 
submitted by the Department Service Officer in Phoenix, 
Arizona.  This statement does not constitute a new notice of 
disagreement, in that it neither expresses dissatisfaction 
with the original decision of the RO, or a desire to contest 
that result.  See 38 C.F.R. § 20.201.  Accordingly, the only 
issue currently before the Board is the issue identified on 
the front page of this decision.  See Verdon v. Brown, 8 Vet. 
App. 529, 533-534 (1996). 


FINDING OF FACT

Postoperative Kienbock's disease, left wrist, is manifested 
by limitation of pronation and supination of the forearm or 
the minor upper extremity, with loss of all motion after use, 
due to pain.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for postoperative Kienbock's disease, left wrist, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5213, 5214, 5215 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

After reviewing the record, the Board finds that no further 
action is necessary to meet the duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5103 Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103).

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5213, a 30 percent 
evaluation is warranted for loss of supination and pronation 
of the forearm of the minor upper extremity, so that the hand 
is fixed in supination or hyperpronation.  A 20 percent 
evaluation is warranted under the following conditions: when 
the hand is fixed in full pronation; when the hand is fixed 
near the middle of the arc, or moderate pronation; with 
limitation of pronation so that motion is lost beyond the 
middle of the arc; with motion lost beyond the last quarter 
of the arc so that the hand does not approach full pronation.  
Under Diagnostic Code 5214, a 20 percent evaluation is 
warranted for favorable ankylosis in 20 to 30 degrees of 
dorsiflexion for the minor upper extremity.  A 30 percent 
evaluation is merited for ankylosis in any other position 
except favorable, and a 40 percent evaluation is for 
assignment when there is unfavorable ankylosis in any degree 
of palmar flexion, or with ulnar or radial deviation.  
Finally, under Diagnostic Code 5215, a maximum evaluation of 
10 percent is warranted for limitation of motion of the 
wrist, whether of the major or minor upper extremity, with 
dorsiflexion to less than 15 degrees, or with palmar flexion 
limited in line with the forearm.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Although not specifically 
mentioned in that decision, but also to be considered, is 
38 C.F.R. § 4.59, which speaks to painful motion.  Further, 
38 C.F.R. § 4.45 provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  

Service connection for post-operative status, Kienbock's 
disease, left wrist, was granted in April 1974, and a 10 
percent evaluation was assigned, effective September 1972.  
This decision was based on service medical records that noted 
that the veteran had undergone left wrist surgery, and on a 
June 1973 VA examination report that noted that the veteran 
had dorsiflexion limited to 35 degrees, and volar flexion 
limited to 45 degrees. 

An April 1996 VA examination report noted that the veteran 
complained of increasing problems with the left wrist, with 
continuous pain in the wrist, swelling, popping, crepitus, 
decreased range of motion, and diminished sensation in the 
left hand.  Examination of the wrist revealed mild synovial 
thickening, with tenderness to palpation of the wrist joint 
but with no evidence of erythema.  The veteran was able to 
make a fist, but grip strength was between 2/5 and 3/5.  
Dorsiflexion was to 25 degrees, palmar flexion was to 30 
degrees, radial deviation was to 20 degrees, and ulnar 
deviation was to 20 degrees.  There was diminished sensation 
to pinprick on the dorsal surface of the left hand.  The 
diagnosis was Kienbock's disease, with increasing symptoms of 
pain and loss of range of motion, left wrist.  X-rays of the 
wrist revealed a marked deformity of the left lunate from 
Kienbock's disease, with "some" osteoarthritis of the left 
wrist.

In May 1996, the veteran submitted several pages of private 
medical records relating to his claim for Social Security 
Disability.  The Board notes that the majority of these 
medical records pre-date the present claim.  One entry, 
however, from Veneta Medical Clinic, was dated in August 
1995.  This report primarily addressed numerous disorders 
unrelated to the present claim, but also noted that the 
veteran "was also seen on a few occasions for ongoing wrist 
and forearm pain secondary to his bilateral wrist 
disability."  

The veteran underwent another VA examination in July 1997.  
He stated that he was right-handed.  The veteran complained 
of constant left wrist pain, exacerbated by use, with fatigue 
and weakness, but no incoordination.  The examiner noted that 
all motions of the left wrist were extremely painful, and 
that the veteran was "very jumpy when you start to play with 
his wrist."  Dorsiflexion was to 25 degrees, as was palmar 
flexion.  Radial deviation was to 15 degrees, and ulnar 
deviation was to 10 degrees and appeared to be very painful.  
Finger motions were all described as normal, but grasp was 
described as weak.  X-rays revealed Kienbock's disease of the 
left lunate with narrowing of the scapholunate articulation 
and radiocarpal articulation.  There was also degenerative 
arthritis with limited motion of the wrist, and degenerative 
joint disease of the fingers. 

The veteran was reexamined by VA again, in March 1998.  The 
Board notes that the examination involved both the ankylosed 
right wrist, which has been evaluated as 40 percent 
disabling, as well as the left wrist, and on several 
occasions where the examiner discussed the veteran's 
disability, he did not specify whether he was referring to 
the right or the left wrist.  The veteran complained of 
constant and worsening pain in the left wrist.  The examiner 
reported that he had significant pain upon examination, but 
that there was no click.  Dorsiflexion was to 10 degrees, 
volar flexion was to 20 degrees, pronation was to 15 degrees, 
and supination was to 50 degrees.  The veteran would not 
permit passive range of motion testing due to complaints of 
pain.  The fingers and thumb had 5/5 strength.  There were no 
sensory difficulties "or other problems."  The examiner 
reported that there was significant pain with loading of the 
left wrist.  He further stated that the veteran had a 
significant amount of functional impairment caused by the 
underlying disorder.  He did not specify, however, whether he 
was referring to the right or the left wrist, or to both.  
The examiner further stated that the veteran had pain, 
weakness secondary to pain, fatigability and incoordination, 
with additional loss of motion due to flare ups, and that 
with repeated motions, the pain would increase to the point 
where the veteran would suffer complete loss of pronation, 
supination, flexion, and extension.  

Based on these findings, the RO, in April 1998, increased the 
evaluation for postoperative Kienbock's disease, left wrist, 
to 20 percent, effective February 1996.

The veteran was scheduled for an additional VA examination in 
August 2000.  Notice of the examination was sent to his 
address of record.  The veteran, however, did not report for 
the examination.  

Following a careful review of the evidence, the Board finds 
by a preponderance of the evidence that the disability 
picture presented by postoperative Kienbock's disease, left 
wrist, more closely approximates fixation of the hand in full 
pronation, or moderate pronation with fixation of the hand, 
or limitation of pronation so that motion is lost beyond the 
middle of the arc, or loss of motion beyond the last quarter 
of the arc so that the hand does not approach full pronation, 
than it approximates loss of supination and pronation of the 
forearm of the minor upper extremity, so that the hand is 
fixed in supination or hyperpronation.  

The most recent examination report indicated that pronation 
was to 15 degrees, and supination was to 50 degrees, until 
repeated motions caused pain to increase to the point where 
the veteran would suffer complete loss of pronation, 
supination, flexion, and extension.  In view of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 
8 Vet. App. at 205-206, such complete loss of motion due to 
pain is to be taken into account when evaluating the 
veteran's disability.  However, the Board notes that even if 
the veteran is considered to have complete loss of motion due 
to pain, there is no evidence from any of the three 
examinations that his hand may therefore be considered to be 
fixed in supination or hyperpronation.  While evidence 
concerning such fixation of the hand or forearm due to pain 
might have been provided in an additional VA examination, due 
to the veteran's failure to present for his scheduled August 
2000 examination, the Board may only evaluate the evidence 
based on the evidence of record.  38 C.F.R. § 3.655 (2000).  
Similarly, without evidence of unfavorable ankylosis of the 
wrist, entitlement to an increased evaluation under this 
rating code is not demonstrated.  As there is no evidence of 
fixation of the hand in either supination or hyperpronation, 
or of unfavorable ankylosis, the Board finds that the 
preponderance of the evidence is against an 

(CONTINUED ON NEXT PAGE)

evaluation in excess of 20 percent.  The veteran's claim is 
therefore denied.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5213, 5214, 5215 (2000).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appeal is denied.



		
	JOHN L. PRICHARD
Acting Member, Board of Veterans' Appeals



 


